WHITING, P. J.
(concurring). I concur in the result reached in the foregoing opinion, as I fully agree that an order granting a new trial will seldom be reversed; and then only when there appears a clear abuse of the discretion that is by law vested in the trial court. I see no reason for discussing at this time the correctness of the trial court’s rulings made during the course of the trial, inasmuch as it is not upon any error in such rulings that my colleague’s conclusion is based. Appellant pleaded two causes of action; his own testimony wholly failed to sustain either. Moreover, under the undisputed facts he was entitled to recover $400, if anything. The verdict was for $300. There was no. abuse of discretion in the granting of a new trial. A refusal to* grant same would have been error.
McCOY, SMITPI, and GATES, JJ., concur in the views expressed by WHITING, P: J.